Citation Nr: 1452700	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  09-46 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) and major depression.

2.  Entitlement to service connection for fibromyalgia.

3.  Entitlement to service connection for an eye condition (claimed as glaucoma and macular edema).

4.  Entitlement to service connection for sleep apnea (claimed as a sleep disorder), 

5.  Entitlement to service connection for intestinal problems (claimed as gastrointestinal reflux disease (GERD), acid reflux, and hiatal hernia.

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss, to include as secondary to service-connected type II diabetes mellitus (DM).

7.  Entitlement to service connection for bilateral hearing loss, to include as secondary to service-connected type II diabetes mellitus (DM).

8.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for erectile dysfunction (ED), to include as secondary to service-connected DM, and if so, whether the reopened claim should be granted.

9.  Entitlement to service connection for ED.

10.  Entitlement to an initial disability rating in excess of 20 percent for DM.

11.  Entitlement to an initial increased rating for coronary artery disease (CAD), evaluated as 30 percent disabling prior to January 12, 1998, and 60 percent disabling for the period beginning January 12, 1998.

12.  Entitlement to an effective date earlier than March 18, 1999 for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

13.  Entitlement to an effective date earlier than March 18, 1999 for the grant of Dependents' Educational Assistance (DEA) under 38 U.S.C.A. §, Chapter 35.


REPRESENTATION

Appellant represented by:	Attorney John S. Berry


ATTORNEY FOR THE BOARD

F. Yankey Counsel



INTRODUCTION

The Veteran served on active duty from October 1970 to August 1973.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Lincoln, Nebraska, St. Louis, Missouri, and Wichita, Kansas.  Jurisdiction over the claims currently resides with the RO in Wichita, Kansas.

The Board has recharacterized the issue of service connection for PTSD as entitlement to service connection for an acquired psychiatric disorder to include PTSD and major depression, as well as any other relevant diagnoses pursuant to 
Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Although the RO has determined that new and material evidence has not been submitted to reopen the claims for service connection for bilateral hearing loss and erectile dysfunction, the Board must determine on its own whether new and material evidence has been submitted to reopen these claims.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depression; entitlement to service connection for bilateral hearing loss; and entitlement to an increased rating for DM are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed April 2008 rating decision, the RO denied the Veteran's claim for service connection for bilateral hearing loss.  

2.  The evidence associated with the claims file subsequent to the April 2008 rating decision is sufficient to raise a reasonable possibility of substantiating the claim for service connection for bilateral hearing loss.

3.  In an unappealed April 2008 rating decision, the RO denied the Veteran's claim for service connection for ED.

4.  The evidence associated with the claims file subsequent to the April 2008 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is not cumulative or redundant of the evidence previously of record and raises a reasonable possibility of substantiating the claim for service connection for ED.

5.  ED is etiologically related to service-connected DM.

6.  Fibromyalgia was not present in service or for many years thereafter, and is not etiologically related to service.

7.  A sleep disorder, including sleep apnea was not present in service or for many years thereafter, and is not etiologically related to service.

8.  The Veteran does not have a current eye disability, other than diabetic retinopathy.

9.  Intestinal problems (claimed as gastrointestinal reflux disease (GERD), acid reflux, and hiatal hernia) were not present in service or for many years thereafter, and are not etiologically related to service.

10.  Prior to January 12, 1998, the record is negative for history of acute coronary occlusion or thrombosis, or history of substantiated repeated anginal attacks, and more than light manual labor not feasible.

11.  For the period beginning January 12, 1998, the record is negative for chronic congestive heart failure, a workload of 3.0 METs or less, or a left ventricular ejection fraction of less than 30 percent.

12.  Beginning on January 12, 1998, the Veteran met the threshold percentage requirements for TDIU, and was awarded SSA disability benefits for his heart condition as of February 1998.

13.  The Veteran's claim for TDIU was received on March 18, 1999.   

13.  The earliest that the Veteran was found to have a total service-connected disability permanent in nature is March 18, 1998.  

CONCLUSIONS OF LAW

1.  New and material evidence has been received sufficient to reopen a claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  New and material evidence has been received to reopen a claim for service connection for ED.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 2012); 
38 C.F.R. §§ 3.156(a), 20.1103 (2013). 

3.  ED was caused or aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2013).

4.  Fibromyalgia was not incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

5.  A sleep disorder, including sleep apnea was not incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

6.  The criteria for service connection for an eye disability have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

7.  Intestinal problems (claimed as gastrointestinal reflux disease (GERD), acid reflux, and hiatal hernia) were not incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

8.  Prior to January 12, 1998, the criteria for a rating in excess of 30 percent for CAD, status post myocardial infarction, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7005 (1996). 

9.  For the period from January 12, 1998, to April 2, 2009, the criteria for a rating in excess of 60 percent for CAD, status post myocardial infarction, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7005 (2013). 

10.  The criteria for an effective date of March 18, 1998, but no earlier, have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.340, 3.400, 4.16 (2013).

11.  The criteria for an effective date of March 18, 1998, for DEA benefits have been met. 38 U.S.C.A. §§ 3501, 5113 (West 2002); 38 C.F.R. §§ 3.807, 21.3020, 21.3021 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a June 2009 letter, issued prior to the initial adjudication of the claims, the agency of original jurisdiction notified the Veteran of the evidence needed to substantiate his claims for service connection. 

As explained below, the Board has determined that new and material evidence has been submitted to reopen the claims for service connection for bilateral hearing loss and ED. Additionally, the ED claim is being granted, and the bilateral hearing loss claims is being remanded.  Therefore, any errors in the notice or assistance errors regarding these claims are harmless.  

The appeals for an increased rating for CAD, earlier effective dates for the grant of entitlement to TDIU, and the grant of entitlement to DEA benefits, arise from the Veteran's disagreement with the initial rating and effective date assigned after the grant of service connection, TDIU and DEA benefits.  The courts have held, and VA's General Counsel  has agreed, that where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003). 

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104  and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case. 

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The VCAA also provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

VA obtained all of the identified post-service VA treatment records and private medical records.  There is no reported relevant evidence that remains outstanding, nor is there any indication of the need for additional examinations or opinions.  

The Board acknowledges that the Veteran has not been afforded a VA examination for his claimed sleep apnea, eye disability, fibromyalgia, or intestinal problems, including GERD, acid reflux, and hiatal hernia.

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003). The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

As discussed below, no competent evidence of a diagnosis or symptoms of an eye disability, other than diabetic retinopathy, has been submitted.  Accordingly, it was not necessary to obtain a medical examination or medical opinion in order to decide the claim for service connection for an eye disability.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4)(i).  Furthermore, there is no competent evidence indicating that the Veteran's current sleep apnea, fibromyalgia, or intestinal symptoms, may be related to a disease or injury in service or a service-connected disability.  With regard to the Veteran's statements that his current sleep apnea, fibromyalgia or intestinal symptoms are the result of a disease or injury in service or a service-connected disability, his assertions alone are insufficient to trigger VA's duty to provide an examination in this case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010); Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Accordingly, the duty to assist does not require VA to provide a medical examination or opinion in this case regarding the Veteran's claims for service connection for sleep apnea, fibromyalgia, or intestinal problems, including GERD, acid reflux, and hiatal hernia.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Claims to Reopen

As a general rule, a previously denied claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to that claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material." 

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). 

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 
38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material.  See Shade v. Shinseki, 24 Vet. App.110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id..  See also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.

Bilateral Hearing Loss

The Veteran's claim for service connection for bilateral hearing loss was originally denied in an April 2008 RO rating decision, based on a finding that the condition neither occurred in nor was caused by service.  The RO noted that there was no evidence of hearing loss in service and that the Veteran's hearing was normal at discharge.  It was also noted that there was no evidence of in-service noise exposure in that the Veteran's DD-214 showed that his military occupational specialty (MOS) was supply clerk.  Finally, the RO noted that the Veteran was afforded a VA audiological examination in December 2007, and that after reviewing the claims file, the examiner opined that the Veteran's hearing loss was not likely due to military noise exposure.  The Veteran did not file an appeal and the decision became final.  

In April 2009, the Veteran filed a new application to reopen his previously denied claim.  The evidence added to the record since the last final denial includes VA treatment records showing that the Veteran continues to be treated for bilateral hearing loss.  The evidence also includes the Veteran's statements linking his current bilateral hearing loss to noise exposure in service.  This evidence is duplicative of evidence previously considered.  It shows a current hearing loss disability documented many years after service, and the Veteran's reports that the disability began in service, as a result of noise exposure.  The presence of hearing loss had previously been established.  The Veteran's statements are also essentially cumulative or redundant in nature since similar statements of the Veteran were previously of record.  As such, this newly received evidence is not new and material.

The record also includes statements from the Veteran asserting that his current hearing loss is secondary to his service-connected DM.  Because this evidence is new, and is presumed credible, the Board finds that it relates to an unestablished fact necessary to substantiate the Veteran's claim, i.e., whether his current hearing loss is related to or aggravated by a service-connected disability.  Accordingly, this claim is reopened. Because the RO has not addressed this theory of entitlement, the Board will remand this claim on the merits for the RO to do any appropriate development and adjudicate the claim.

Erectile Dysfunction

The Veteran's claim for service connection for ED was originally denied in an April 2008 RO rating decision, based on a finding that there was no evidence that the condition was related to the service-connected type II DM, or any evidence of the disability during military service.  The Veteran did not file an appeal and the decision became final.  In April 2009, the Veteran filed a new application to reopen his previously denied claim.  

The evidence of record at the time of the April 2008 denial included service treatment records that are negative for any evidence of ED during service or at the time of the Veteran's discharge.  The evidence also included post-service treatment records that show a diagnosis of ED six years prior to his diagnosis of type II DM.  In addition, the evidence included the report of a December 2007 VA examination.  The examiner diagnosed ED and opined that it was not a complication of the Veteran's DM, as other risk factors, such as hypertension, preceded the DM diagnosis by six years.

The evidence added to the record since the last final denial includes VA and private treatment records showing that the Veteran continues to be treated for ED.  The evidence also includes the report of a more recent July 2009 VA examination, where the examiner opined that the Veteran's diagnosed ED was due to his DM.

The new evidence added to the record, including the July 2009 VA examiner's positive nexus opinion, is not cumulative or redundant of the evidence previously of record; it also relates to an unestablished fact necessary to substantiate the claim, i.e., that the Veteran has currently demonstrated ED, which is due to his service-connected type II DM.  Moreover, this evidence is sufficiently supportive of the claim to raise a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that new and material evidence has been received and the claim of entitlement to service connection for ED is reopened.

Legal Criteria for Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 
(lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 
(Fed. Cir. 2013). 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2013); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993). 

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 


Erectile Dysfunction

As noted above, the Veteran contends that his diagnosed ED is secondary to his service-connected DM.  Upon review of the evidentiary record, the Board finds that the evidence supports the Veteran's claim of service connection for ED on a secondary basis.

The December 2007 VA examiner essentially opined that the Veteran's ED was not a complication of his DM because other risk factors for the disorder, such as hypertension, were diagnosed at least six years prior to the onset of his DM (in 2004).  However, the examiner did not explain why it was more likely that the Veteran's ED was due to his hypertension as opposed to his diabetes, simply because the hypertension was diagnosed prior to the DM.  As such, the Board finds that the December 2007 examiner's opinion is incomplete, and therefore, inadequate for evaluation purposes. On the other hand, the July 2009 examiner found that, based on the duration of the Veteran's DM and the onset of his ED in relation to the onset of his DM, the Veteran's ED is a complication of his diabetes.  

The Board finds that the July 2009 examiner's opinion is also somewhat lacking in detail.  However, he does positively link the Veteran's ED to his service-connected DM.  Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence is at least in equipoise as to the question of whether the Veteran's ED was caused by his service-connected DM.  Thus, the Board finds that service connection for ED on a secondary basis is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.310.

Fibromyalgia

The Veteran contends that his currently diagnosed fibromyalgia is related to his active military service, or alternatively, to a mental disorder, to include PTSD.  Specifically, he claims that he has suffered from pain in his chest wall for many years, and that his doctor has informed him that his symptoms are due to fibromyalgia.  See April 2009 statement in support of claim.

Service treatment records are negative for any evidence of complaints, treatment or a diagnosis related to fibromyalgia during the Veteran's active military service.

The post-service medical evidence of records shows that the Veteran was first diagnosed with fibromyalgia, during private treatment in 2003, approximately 30 years after his discharge from service.  However, these records do not indicate that the Veteran's currently diagnosed fibromyalgia is related to his active military service. 

There is no evidence otherwise linking the current disability to service.  The Veteran has not specifically reported a continuity of symptomatology beginning in service and there is no other evidence, VA or private, which indicates that the Veteran's fibromyalgia may be related to his active military service or to his service-connected psychiatric condition.

The Veteran is competent to report the observable symptoms of a disability; however, it would require medical expertise to establish the etiology of his current fibromyalgia.  While lay persons are competent to establish causation in certain instances, the Board must determine, in each case, if the Veteran, as a lay person is competent to establish the etiology of a particular condition. With regard to fibromyalgia, the Board finds that this is a complicated, multi-faceted disability, and its etiology is equally complicated. Thus, to determine the cause of such a condition requires medical training and expertise that the Veteran does not possess. 38 C.F.R. § 3.159(a)(1),(2) (2013).  Thus, he is not competent to provide a nexus between his fibromyalgia and his period of active service or his service-connected psychiatric condition. 

The Board notes that there is no competent evidence linking the Veteran's fibromyalgia and his period of active service. Thus, the Board finds that service connection for fibromyalgia is not warranted.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable. 


Eye Disability

The Veteran is currently service-connected for diabetic retinopathy.  However, he contends that he has another current eye disability, including glaucoma and macular edema, that is related to his active military service.

Service treatment records are negative for any evidence of complaints, treatment, or a diagnosis related to an eye disability.

The post-service medical evidence of record, which consists of VA and private treatment records, are negative for any evidence of treatment or a diagnosis related any eye disability, other than diabetic retinopathy.

As noted above, service connection requires a showing of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A current disability is shown if the claimed condition is demonstrated at the time of the claim or while the claim is pending.  McClain v. Nicholson, 21 Vet App 319 (2007).  

In essence, the evidence of a current diagnosis of an eye disability, other than diabetic retinopathy, is limited to the Veteran's own statements.  While lay evidence can be competent and sufficient to establish a diagnosis of a condition, this is only true when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In the present case, glaucoma and macular edema are conditions that are beyond the skill and observation of a lay person to diagnose. They require testing that takes medical training to conduct and interpret, and medical knowledge regarding the eye that is beyond a lay person's observation. Moreover, the Veteran has not asserted that a doctor told him he had these conditions, and no medical professional has related his symptoms to either of these diagnoses or any other, except for diabetic retinopathy, for which he is already receiving service connection. Accordingly, the Board finds that there is no competent evidence to establish a diagnosis of an eye disability other than diabetic retinopathy.


In light of the absence of any competent evidence of a current eye disability, other than diabetic retinopathy, this claim must be denied.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  

Sleep Apnea

The Veteran contends that his currently diagnosed sleep disorder, namely, sleep apnea, is related to his active military service, or alternatively, to a mental disorder, to include PTSD.  See April 2009 statement in support of claim.

Service treatment records are negative for any evidence of complaints, treatment or a diagnosis related to a sleep disorder during the Veteran's active military service.

The post-service medical evidence of record, which includes VA and private treatment records, shows that the Veteran was first diagnosed with sleep apnea in 1996, approximately 23 years after his discharge from service.  However, these records do not indicate that the Veteran's currently diagnosed sleep apnea is related to his active military service or to any psychiatric disability. 

There is no evidence otherwise linking the current disability to service or any psychiatric disability.  The Veteran has not specifically reported a continuity of symptomatology beginning in service and there is no other evidence, VA or private, which indicates that the Veteran's sleep apnea may be related to his active military service or to any psychiatric disability.

The Veteran is competent to report the observable symptoms of a disability; however, it would require medical expertise to establish the etiology of his current sleep disorder, diagnosed as sleep apnea.  While lay persons are competent to establish causation in certain instances, the Board must determine, in each case, if the Veteran, as a lay person is competent to establish the etiology of a particular condition. With regard to sleep apnea, the Board finds that this condition requires diagnosis after a sleep study and observation by medical professionals, thus, its etiology is equally complicated. Thus, to determine the cause of such a condition requires medical training and expertise that the Veteran does not possess. 38 C.F.R. § 3.159(a)(1),(2) (2013).  Thus, he is not competent to provide a nexus between his sleep disorder, diagnosed as sleep apnea, and his period of active service or his service-connected psychiatric condition. Accordingly, there is no competent evidence of a link between the Veteran's sleep apnea and his active service or his service-connected psychiatric disability.

For the reasons and basis stated above, the Board finds that service connection for sleep apnea is not warranted.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable. 

Intestinal Problems, including GERD, Acid Reflux, and Hiatal Hernia

The Veteran contends that he has a current intestinal disorder, including gastrointestinal reflux disease (GERD), acid reflux, and a hiatal hernia, related to his active military service.

Service treatment records are negative for any evidence of complaints, treatment, or a diagnosis related to an intestinal disorder, including a hernia.

The post-service medical evidence of record shows that during private treatment in January 1999, he was noted to have a history of a hiatal hernia, and a 2003 private treatment record shows a diagnosis of GERD.  Nonetheless, there is no evidence of a current diagnosis of a hiatal hernia or any other gastrointestinal problems of record.  VA treatment records show complaints of diarrhea and gastritis.  However, there is no indication in the medical records that these complaints are related in any way to the Veteran's active military service.

In essence, the evidence of a current diagnosis of hiatal hernia or acid reflux, is limited to the Veteran's own statements.  While lay evidence can be competent and sufficient to establish a diagnosis of a condition, this is only true when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In the present case, a hiatal hernia  and acid reflux are conditions that are beyond the skill and observation of a lay person to diagnose. They require testing, such as endoscopies and other tests, that take medical training to conduct and interpret, as well as medical knowledge regarding the stomach, esophagus, and intestines, that is beyond a lay person's observation. Moreover, the Veteran has not asserted that a doctor told him he had any of these conditions, and no medical professional has currently related his symptoms to any of these diagnoses. Accordingly, the Board finds that there is no competent evidence to establish a diagnosis of hiatal hernia or acid reflux.

With regard to his diagnosed GERD, diarrhea, and gastritis, the Veteran has not specifically reported a continuity of symptomatology beginning in service and there is no other evidence, VA or private, which indicates that either of these conditions may be related to his active military service.

While the Veteran is competent to report the observable symptoms of a disability such as his gastrointestinal complaints; it would require medical expertise to establish the etiology of his GERD, gastritis and diarrhea.  While lay persons are competent to establish causation in certain instances, the Board must determine, in each case, if the Veteran, as a lay person is competent to establish the etiology of a particular condition. With regard to GERD, gastritis and diarrhea, the Board finds that the etiology of these conditions is complicated, as it can relate to a multitude of factors and require clinical testing. Thus, to determine the cause of such a condition requires medical training and expertise that the Veteran does not possess regarding the gastrointestinal system. 38 C.F.R. § 3.159(a)(1),(2) (2013).  Thus, he is not competent to provide a nexus between his GERD, gastritis and diarrhea, and his period of active service. Accordingly, there is no competent evidence of a link between the Veteran's diagnosed GERD, gastritis and diarrhea and his active service. 38 C.F.R. § 3.159(a)(1),(2) (2013).  

For the reasons and basis stated above, the Board finds that service connection for intestinal problems, to include GERD, acid reflux, or a hiatal hernia, is not warranted.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable. 

Increased Rating for Coronary Artery Disease

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability. 38 U.S.C.A.  
§ 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 
38 C.F.R. § 4.1. 

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7. 

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's CAD is evaluated under Diagnostic Code 7005 as 30 percent disabling from March 22, 1996, and 60 percent disabling from January 12, 1998.  

The regulations pertaining to the evaluation of CAD were amended during the pendency of the Veteran's appeal.  See 62 Fed. Reg. 65,207-08 (Dec. 11, 1997); codified at 38 C.F.R. § 4.104 , DCs 7000 to 7123; see also 71 Fed. Reg. 52,459-60 (Sept. 7, 2006); codified at 38 C.F.R. 4.100.  The RO has considered the claim under both the old and amended rating criteria and the Veteran has been apprised of both versions of the rating criteria.  Taking these factors into consideration, the Board will proceed with consideration of this appeal, applying the version of the criteria which is more favorable to the appellant, if any, subject to applicable effective date limitations.  See VA O.G.C. Prec. Op. No. 3-2000 (Apr. 10, 2000), 
65 Fed. Reg. 33,421 (2000); see also Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).

Prior to January 12, 1998, the rating criteria for arteriosclerotic heart disease (i.e. CAD) set forth at 38 C.F.R. § 4.104, DC 7005, provided as follows: 

A 30 percent rating was to be assigned following typical coronary occlusion or thrombosis, or with history of substantiated anginal attack, ordinary manual labor feasible.  A 60 percent rating was to be assigned following typical history of acute coronary occlusion or thrombosis as above, or with history of substantiated repeated anginal attacks, more than light manual labor not feasible.  A 100 percent rating was to be assigned during and for 6 months following acute illness from coronary occlusion or thrombosis, with circulatory shock, etc.  Arteriosclerotic heart disease was also to be rated at 100 percent after 6 months, with chronic residual findings of congestive heart failure or angina on moderate exertion or more than sedentary employment precluded.  38 C.F.R. § 4.104 , DC 7005, effective prior to January 12, 1998. 

Effective January 12, 1998, the rating criteria for arteriosclerotic heart disease (i.e. CAD) DC 7005, was amended as follows: 

A 60 percent rating is assigned for arteriosclerotic heart disease resulting in more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is assigned for documented CAD resulting in: chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent. 

For rating diseases of the heart, one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for rating, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2.

Evaluation of a heart disability

In a September 2011 rating decision, the RO granted service connection for CAD, status post myocardial infarction associated with herbicide exposure.  An evaluation of 30 percent was assigned, effective March 22, 1996, and a 60 percent evaluation was assigned from March 18, 1999 to April 2, 2009.  In a subsequently issued July 2012 statement of the case, the RO granted a 60 percent rating from January 12, 1998 for the disability, based on a change in the criteria of Diagnostic Code 7005.  See July 2012 statement of the case. 

In this decision, the RO also awarded service connection for hypertensive heart disease with non-ischemic cardiomyopathy, as secondary to service-connected hypertension, and assigned an effective date of April 2, 2009, the effective date for the award of service connection for hypertension. The RO determined that the service-connected coronary artery disease was related to the hypertensive heart disease and that the symptoms overlapped and so the two disabilities would be evaluated together as of April 2, 2009, as this would give the Veteran the highest rating. Thus, a 100 percent scheduler rating was assigned, effective April 2, 2009.  Thus, as of April 2, 2009, the Veteran's heart disability is assigned a total scheduler rating, the maximum rating available. Thus, the evaluation periods at issue are the period prior to January 12, 1998, where a 30 percent evaluation is assigned, and the period from January 12, 1998, to April 2, 2009, where a 60 percent evaluation was assigned, and prior to the Veteran's award of service connection for hypertensive heart disease with non-ischemic cardiomyopathy. 

The period prior to January 12, 1998

Treatment records from the VA Medical Center in Kansas City show that the Veteran was hospitalized from April 2, 1996 to April 4, 1996, with a reported history of myocardial infarction in 1985.  Following a cardiac catheterization, it was felt that he did not suffer from CAD and the chest wall pain was not due to dysfunction in the heart.  All heart medications were stopped, and the final diagnosis upon discharge was CAD, status post cardiac catheterization.  Evidence of record prior to January 12, 1998, also shows that in 1996, the Veteran was working as a taxi cab driver. 

VA treatment records contain evidence of a myocardial infarction (MI) and ischemic heart disease sometime between 1985 and 1995.  However, the evidence of record for this period does not show a history of acute coronary occlusion or thrombosis or repeated anginal attacks, to warrant a rating in excess of 30 percent under the criteria of Diagnostic Code 7005, in effect prior to January 12, 1998, and the evidence does not establish that the Veteran was unable to perform more than light manual labor.  

The Board notes that the Veteran argues that because he was not afforded a VA evaluation at the time of his initial rating, he should have been granted the higher rating of 60 percent as of March 22, 1996.  However, the Board finds that although the Veteran was not given a VA examination when he was initially granted service connection in 1996, there was medical evidence available at that time that provided enough information to adequately rate his claim under the applicable rating criteria.  Furthermore, the analysis of the medical evidence for the time period in question, provided in the September 2011 VA opinion, supports the findings of the RO at the time that the initial rating was assigned.

Based on the foregoing discussion, the Board finds that a rating in excess of 30 percent for CAD is not warranted prior to January 12, 1998.

Period from January 12, 1998, to April 2, 2009

In an August 1998 Residual Functional Capacity Assessment, the Veteran was noted to have cardiomyopathy with normal coronary arteries and no documented coronary artery disease. The notation states that he was hospitalized in February 1998 due to a heart problem noted as congestive heart failure, but in a June 1998 examination there was no evidence of congestive heart failure, blood gases were normal, no edema, and there was a regular heart without S3 or S4.  He was noted to be able to shop for 1.5 hours at a time, do his own laundry and cleaning and drive, as well as leave home without assistance. He could stand and walk 6 to 8 hours per day and has full use of his hands.

Private treatment records from Physicians Clinic of Leavenworth, show that the Veteran had ischemic cardiomyopathy with an ejection fraction of 36 percent, and that he was diagnosed with CAD and congestive failure.  In addition, private treatment records from in February 1999 showed an ejection fraction of 36 percent and an enlarged left ventricle with apical akinesis.  

An October 2000 VA treatment noted reported that January 2000 testing revealed left ventricular ejection fraction of 53 percent, with normal being 50 percent. The left ventricle was mildly dilated. In a July 2001 chest x-ray finding, it was noted that there was evidence of mild cardiomegaly, but no definite evidence of congestive heart failure. In August 2001, at a VA facility, the Veteran underwent a cardiolite/dipyridamole stress test, NM Gated study for wall motion, qualitative or quantitative, and ejection fraction. The cardiac scan revealed that the Veteran had left ventricular  ejection fraction of 42 percent. 

In August 2004, the Veteran was indicated to have hypertensive cardiovascular disease rather than ischemic cardiomyopathy, and the record reports a February 2003 2D echo with Doppler studies that showed improved ejection fraction from 28 percent to 50 percent. In a September 2004 treatment note from the Warsaw Clinic, he was diagnosed with ischemic cardiomyopathy with improved ejection fraction. 
A December 2004 adeno myocardiac "Perf Spect" test performed at Bothwell Regional Health Center showed an ejection fraction borderline at 49 percent with no evidence of reversible or irreversible perfusion defects. In a June 2005 private treatment report from Dr. Y at the Warsaw Clinic, the Veteran's left ventricular systolic function was determined to be probably mildly reduced with an estimated ejection fraction of 45 to 50 percent.  Another June 2005 report from the same physician indicates that the last Adenosine cardiolite test showed an ejection fraction of 49 percent, which was good. He was diagnosed with coronary artery disease with a history of cardiomyopathy.  In June 2007, the Veteran was diagnosed with non-ischemic dilated cardiomyopathy with congestive heart failure, class I-II, currently stable.

Records from the University of Missouri Health Care system show that in January 2008 the Veteran's ejection fraction was in the range of 50 to 55 percent and his left ventricular size was normal; in March 2008 the Veteran had a left ventricular ejection fraction of 51 percent and myocardial perfusion was normal. 

The Board finds that the probative medical evidence available during this period supports a rating of 60 percent, and no more, under the criteria of Diagnostic Code 7005, in effect as of January 12, 1998.  Based on the evidence during this period the Veteran had ejection fractions ranging from 28 to 55 percent, with consistent improvement from 1999 forward.  The Board notes that an ejection fraction of 28 percent could support a 100 percent rating, however, this was only one report and the majority of test results show ejection fractions greater than 30 percent, and in fact greater than 50 percent, which would warrant a 30 percent rating. However, looking at the totality of the Veteran's disability picture, the Board finds that a 60 percent rating under Diagnostic Code 7500 is warranted for the period from January 12, 1998, to April 2, 2009. 

A total rating is not warranted as there is no evidence of record showing CAD resulting in chronic congestive heart failure, or; workload of 3 METs or less, which results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent other than the one reported ejection fraction reading that was discussed above.  This one reading, as noted, does not support a 100 percent rating either for this period or any stage of this period as there is no indication of when this ejection fraction occurred and all other ejection fractions for this period are above the criteria for a 100 percent rating. Moreover, while the Veteran was diagnosed with congestive heart failure, this diagnosis was noted to be class 1-11, the mild level of congestive heart failure and not sufficiently severe to warrant a total rating. Therefore, a rating in excess of 60 percent is not warranted.  

Earlier Effective Date for Grant of TDIU

TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him. 38 C.F.R. § 4.16 (2013).

Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2013) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  
The central inquiry is, "whether the Veteran's service- connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more. Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability. 38 C.F.R. § 4.16(a) . Under 38 C.F.R. § 4.16(b) , an extraschedular total rating based on individual unemployability may be assigned in the case of a veteran who fails to meet the percentage requirements but who is unemployable by reason of service- connected disability. 38 C.F.R. § 4.16(b)  (2013).

With regard to the proper effective date for an award of a TDIU, a request for TDIU is not a separate claim for benefits, but it is instead an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part of the claim for an increased rating is whether a TDIU as a result of that disability is warranted.  Id. at 455.

The effective date for claims for increased compensation such as TDIUs "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110(a) (West 2002).  In other words, an increased rating may be assigned on the "date of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400(o)(1) (2013).  The law provides an exception to this general rule governing claims for increased ratings.  
38 U.S.C.A. § 5110(a), (b)(2) (West 2002).  If the evidence shows that the increase in disability occurred prior to the date of receipt of claim, the RO may assign the earliest date when it is ascertainable that the increase occurred, as long as the claim for the increased disability rating was received within a year of the date that the increase occurred.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2013); Harper v. Brown, 10 Vet. App. 125 (1997); Quarles v. Derwinski, 3 Vet. App. 129, 134-35 (1992); VAOPGCPREC 12-98, 63 Fed. Reg. 56704 (1998).  In essence, an effective date up to one year prior to the date of claim can be awarded if it is ascertainable that the increase in severity occurred within that year. 

The Veteran filed a formal claim for non-service-connected pension on March 18, 1999, and he has reported that he has been unable to work due to his service-connected heart disease and CAD since 1995, 1996 or 1998.  See VA treatment records, private treatment records, and SSA records.  In the September 2011 rating decision, the RO granted entitlement to a TDIU, effective March 18, 1999, the date the Veteran filed his claim for pension, and the date the RO found that the symptoms associated with his CAD prevented him from obtaining or maintaining gainful employment.

The evidence of record shows that the Veteran met the schedular requirements for assignment of a TDIU as of January 12, 1998.  See 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400.  In this regard, review of the claims file shows that as of January 12, 1998, the Veteran met the requirements for a 60 percent schedular rating for his service-connected CAD.  

Furthermore, he was determined to be unemployable by the SSA, due to his service-connected CAD and hypertension, as of February 8, 1998.  SSA records show that he reported that he had been having problems working for a few years (since 1994 or 1995), and that although he was still working as a cab driver in January 1998, it was only part-time.  Based on this evidence, and resolving all reasonable doubt in the Veteran's favor, the Board finds that an effective date of March 18, 1998, for the grant of entitlement to a TDIU is warranted, as his unemployability arose at least one year prior to his date of claim.

An earlier effective date is not warranted, as the Veteran did not file a claim, informal or formal, for TDIU until his March 18, 1999 claim.  The Board finds that an effective date earlier than March 18, 1998, for the grant of entitlement to TDIU is not warranted.

Earlier Effective Date for Grant of DEA Benefits

For purposes of this claim, the grant of Chapter 35 benefits is dependent on the presence of a total disability, permanent in nature, resulting from service-connected disability.  38 U.S.C. § 3501(a)(1).  As noted above, the Board has determined that the correct effective date for the assignment of the Veteran's TDIU is March 18, 2008.  As such, the Board finds that March 18, 2008, is the first time the Veteran was determined to be totally disabled as a result of service-connected disabilities.  The right to Chapter 35 benefits requires a total disability rating.  The evidence of record demonstrates that the earliest that a total disability rating is warranted is March 18, 2008.  Therefore, this is the effective date assigned for the grant of Chapter 35 benefits. 

ORDER

New and material evidence having been received, the request to reopen the claim for service connection for bilateral hearing loss is granted to this extent only.

New and material evidence having been submitted, the request to reopen the claim of entitlement to service connection for erectile dysfunction is reopened.  

Service connection for erectile dysfunction is granted.

Service connection for fibromyalgia is denied.

Service connection for sleep apnea is denied.

Service connection for an eye disability is denied.

Service connection for intestinal problems, claimed as GERD, acid reflux, and hiatal hernia, is denied.

A rating in excess of 30 percent for coronary artery disease prior to January 12, 1998 is denied.

A rating in excess of 60 percent for coronary artery disease for the period beginning January 12, 1998, to April 2, 2009, is denied.

An effective date of March 18, 1998, is granted for entitlement to TDIU.

An effective date of March 18, 1998, is granted for entitlement to DEA benefits.


REMAND

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

The Veteran contends that he has a current psychiatric disability, namely PTSD, which developed as a result of stressful experiences during active duty in Vietnam.  

Service treatment records are negative for any evidence of PTSD or any other psychiatric disability during service or at the time of the Veteran's discharge. The RO found in the February 2009 rating decision that there was no competent evidence of record of a diagnosis of PTSD.  However, the Board notes that VA outpatient treatment records show that in 2010 and 2011, the Veteran attended a PTSD support group and was diagnosed with PTSD and major depression.  

The medical evidence of record contains competent evidence of a current psychiatric disability.  The Veteran's reports of in-service psychiatric symptoms and a continuity of symptomatology provide evidence that a current psychiatric disability may be related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  However, contemporaneous evidence of an ongoing psychiatric disability in the years following service is not of record.

Therefore, the Board believes that the Veteran should be afforded a VA psychiatric examination to determine the nature and etiology of all currently present acquired psychiatric disorders.

The Board notes further that in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a Veteran's claim for PTSD was not limited only to his lay diagnosis, but rather included any mental disability that could "reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  Clemons v. Shinseki, 23 Vet. App. at 5.  

The record does not reflect that the RO has adjudicated the Veteran's claim as one for service connection for any acquired psychiatric disability, in light of the current diagnosis of major depression made during VA outpatient treatment in 2010 and 2011.  See Clemons v. Shinseki, 23 Vet. App.  

As for the Veteran's claim of entitlement to service connection for bilateral hearing loss secondary to DM, the Board notes that the RO has not provided the Veteran with adequate notice of what he needs to substantiate this claim. Accordingly, the Veteran should be provided with proper notice regarding this claim.

The Veteran's most recent VA examination for his service-connected DM was conducted in July 2009, over four years ago.  It was noted at that time that the Veteran took insulin and oral medication for control of his diabetes.  The Veteran reported that he was instructed to follow a restricted diet and that his activities were restricted due to his heart condition and that because he was now on insulin, he need to pay close attention to his blood sugars during any strenuous activity.  The examiner did not indicate whether there was medically required restriction of activities.  Restriction of activities is one of the criteria for a 40 percent rating for DM under 38 C.F.R. 4.119, Diagnostic Code 7913.  Medical evidence is required; however, to show that occupational and recreational activities have been restricted. 

Private and VA treatment records show that the Veteran continues to have problems with high glucose levels and that his DM is uncontrolled.  During an April 2010 hospitalization, it was noted that his blood sugar levels were too high.  Although the mere passage of time is insufficient to require a new VA examination, when the available evidence is too old to adequately determine the current state of the disability, then a new examination must be provided.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (where the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).  Here, treatment records dated after the Veteran's last VA examination in July 2009 show suggest that his DM may have increased in severity since that time.  Therefore, he should be provided with an updated examination.

The Veteran is hereby notified that it is the Veteran's responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2013). 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with proper VCAA notice regarding his claim of entitlement to service connection for bilateral hearing loss as secondary to his service-connected diabetes mellitus. Based on the Veteran's response to this notice take any action deemed necessary.

2.  Schedule the Veteran for a VA psychiatric examination to determine the etiology of all current psychiatric disorders.  If PTSD is diagnosed (under DSM-IV criteria), the examiner should identify the elements supporting the diagnosis, to include the stressor(s).  If PTSD is not diagnosed, the examiner should explain why the Veteran does not meet the criteria for this diagnosis.  

With respect to any other acquired psychiatric disorders found to be present, the examiner should provide an opinion as to whether it is as likely as not (50 percent probability or more ) that the disorder originated while the Veteran was serving on active duty or is otherwise etiologically related to service.  

The claims folder must be made available to and reviewed by the examiner, and any indicated studies should be performed.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

3.  Then, schedule the Veteran for an appropriate VA examination to determine the current severity of his DM.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review upon examination.  All indicated tests and studies should be performed.  All manifestations of the Veteran's DM should be identified.  

The examiner should specifically indicate whether the Veteran's DM requires restriction of activities (defined by VA as avoidance of strenuous occupational and recreational activities). 

A complete rationale must be provided for all opinions offered.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

4.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


